Citation Nr: 0407601	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
respiratory disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from March 1965 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2000 decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence had 
not been received to reopen a previously denied claim for 
service connection for a respiratory disorder.  

In his substantive appeal (VA Form 9) received in February 
2001, the veteran requested a travel Board hearing, i.e., a 
hearing at the RO before a Member of the Board (now called a 
Veterans Law Judge (VLJ)).  But he later canceled his 
hearing, which was scheduled for August 2002.  In a statement 
received that same month, he requested a hearing at the 
Board's offices in Washington, D.C.  However, he did not 
appear at his hearing scheduled at the Board for February 19, 
2004.  He also has not contacted the Board to reschedule his 
hearing or explain his absence.  Therefore, the Board deems 
his request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2003).  

For the reasons explained below, this case must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant was notified in a letter, dated in November 
2000, that he had to submit new and material evidence to 
reopen his claim of service connection for a respiratory 
disorder.  The letter defined new evidence and advised him 
that evidence he had provided was not new.  After the 
November 2000 letter was issued, however, he was not 
expressly advised of the VCAA, which became effective during 
the pendency of his appeal, particularly insofar as VA's 
preliminary responsibilities to notify and assist him with 
his claim.  See Quartuccio, 16 Vet. App. 183 (2002).  This 
must be done before deciding his appeal.

Additionally, in his substantive appeal, the veteran 
indicated he receives disability benefits from the Social 
Security Administration (SSA).  And a copy of his SSA award 
letter was added to the record in September 2001.  VA's duty 
to assist includes obtaining relevant records from this 
Federal agency.  See, e.g., Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been complied with 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the appellant be 
notified, by letter, of any information, 
and any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate his claim.  He 
should also be notified of the criteria 
that must be met for evidence to be 
deemed new and material to reopen his 
claim of service connection for a 
respiratory disorder.  A general form 
letter, prepared by the RO, not 
specifically addressing the claim at 
issue, is unacceptable.  The RO also must 
indicate which portion of the information 
and evidence, if any, is to be provided 
by him, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  Also ask that he submit any 
relevant evidence in his possession.

2.  Also contact the SSA and obtain 
copies of that agency's records 
concerning the veteran's claim and 
subsequent award of disability benefits, 
including a copy of the decision and any 
medical and other records considered.  
Once obtained, these records should be 
associated with the other evidence in the 
claims folder.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




